Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, claims 1-20 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	Three information disclosure statements submitted on 07/09/2019 ("07-09-19 IDS"), 03/04/2020 ("03-04-20 IDS") and 04/14/2022 ("04-14-22 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 07-09-19 IDS, 03-04-20 IDS and 04-14-22 IDS are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Claims 1-20 are directed to an abstract idea and the claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), 134 S. Ct. 2347.  
	Regarding independent claim 1, as a representative claim, independent claim 1 recites the following (Highlighted portions in bold of the claim constitute an abstract idea; the remaining limitations are "additional elements," if any):
	A method for calculating binding free energy, the method comprising:
	adding predetermined restraint potential between a first substance and a second substance to determine potential energy of a binding structure between the first substance and the second substance;
	selecting potential energy used for a calculation of binding free energy from potential energy data present within a restraining space corresponding to a state where the maximum level of the predetermined restraint potential is added among an entire potential energy data determined in the adding; and
	calculating binding free energy between the first substance and the second substance using the potential energy selected,
	wherein the method is a method for calculating binding free energy between the first substrate and the second substance using a computer.
	 
	As to the first step of the patent eligibility analysis (Step 2A, First Prong), the highlighted portion of the claim constitutes an abstract idea, because it is directed to an abstract idea of mathematical concepts, in particular mathematical relationships and/or mathematical calculations (see Section 2106.04(a)(2) of the MPEP).  Calculating for binding free energy between the first substance and the second substance invoke mathematical relationships and/or calculations using the potential energy selected from potential energy data. 
	The highlight portion of the claims may also constitute an abstract idea for being directed to a mental process. According to Section 2106.04(a)(2)III.C., "Claims can recite a metal process even if they are claimed as being performed on a computer.  Presumably, one of ordinary skill in the art would be able to recognize the problem to be solved using appropriate equations to calculate binding free energy between two substances. 
As to the second step of the patent eligibility analysis (Step 2A, Second Prong), examiner believes that as currently recited, the judicial exception of the abstract idea identified above is not integrated into a practical application of the judicial exception for the following reasons:
First, on page 2 of the Specification, the Applicant discloses that "It is to be understood that both the foregoing general description and the following detailed description are exemplary and explanatory and are not restrictive of the invention, as claimed."  So, claim 1 encompasses a broad range of open-ended alternative embodiments.  Nor does the claim improves the function of a computer or improves another technology or technical field. That is, as currently recited, claim 1 is not particularly integrated into a particular practical application.
Second, the additional element of "a computer" have been recited with without particular features or details unlike the neural network training example provided in Section 2106.04(a)(1) of the MPEP. Third, there is no transformation or reduction of a particular article to a different state or thing to the extent seen in Diehr. 
Third, "a computer" as currently recites fails to link the use of the judicial exception to a particular technological environment, with a general-purpose computer. Hence, there exists a strong need to prevent such claim from preempting all applications of the judicial exception of the abstract idea.
As to last step of the patent-eligible analysis (Step 2B), the Step 2B requires an examination of "the elements of the claim to determine whether it contains an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent-eligible application...A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. at 1982 (internal citations omitted).
Here, as mention above in Step 2A, Second Prong, claim 7 recite the additional element of "a computer," but it is not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for two reasons:
	First, a computer is well-understood, routine and conventional in the art as evidence by the Applicant's own admission of prior art in paragraph [0003] on page 1 of the Specification. As such, the additional element does not meaningfully limit the claim to be more than just the abstract idea. 
	Second, the additional element above only generally links the use of the abstract idea to a technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Regarding claims 2-7, none of the dependent claims 2-7 recite additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claims 2-7 contain additional elements that can be construed to rescue the claims 2-7 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.

Regarding independent claim 8, independent claim 8 is analogous to the representative claim 1, written as a non-transitory recording medium claim. In addition to additional element of "a computer," there is a second additional element of "a computer-readable recording medium." However, the second additional element does not amount to significantly more than the abstract idea for two reasons:
	First, "a non-transitory recording medium" storing a computer program is recited at a high level of generality, i.e., as a generic computer having generic processor performing a generic computer function of processing instructions on a computer-readable storage medium. Using a computer with at least one processor and executing computer program on a computer-readable medium has been well-understood, routine, conventional activity in the industry for many years as evidenced by Tanida (Pub. No. US 2012/0239356 A1 to Tanida et al. cited in the 06-30-20 IDS.), which shows a recoding medium 19 or memory device 12/storage device 17 that is in communication with a CPU 11 (see Fig. 6). 	
	Second, "a non-transitory recording medium" storing a computer program only generally links the use of the abstract idea to a particular technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Therefore, independent claim 8 is also found to be directed to an abstract idea without significantly more.
Regarding claims 9-14, none of the claims 9-14 recites additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claims 9-14 contains additional elements that can be construed to rescue the claims 9-14 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.

Regarding independent claim 15, independent claim 15 is analogous to the representative claim 1, written as a device claim. There are no additional method steps over the method steps recited in the representative claim that may rescue its base claim from being directed to an abstract idea. There is an additional element of "a processor configured to execute a process." However, the additional element does not amount to significantly more than the abstract idea for two reasons:
	First, "a processor configured to execute a process" is recited at a high level of generality, i.e., as a generic computer having generic processor performing a generic computer function of processing instructions on a computer-readable storage medium. Using a computer with at least one processor and executing computer program on computer-readable storage medium has been well-understood, routine, conventional activity in the industry for many years as evidenced by Tanida in Fig. 6. 	
	Second, "a processor configured to execute a process" only generally links the use of the abstract idea to a particular technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Therefore, independent claim 15 is also found to be directed to an abstract idea without significantly more.
Regarding claims 16-20, none of the claims 16-20 recites additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claims 16-20 contains additional elements that can be construed to rescue the claims 16-20 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0065697 A1 to Wang et al.
Pub. No. US 2009/0326878 A1 to Potter al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        25 July 2022